Title: To James Madison from David Parish, 13 May 1810
From: Parish, David
To: Madison, James


Sir
Philada. the 13th May 1810.
Agreably to the Conversation I had the honor of holding with You some months ago, I beg leave to inform You that I shall embark for Europe in Eight or ten days, & be glad to take Charge of the Deeds you wish to transmit to General LaFayette with whom I propose spending Some days at La Grange in July or August.
It will give me real pleasure to execute any Commands you may have for England Holland & France.
I beg you will accept my best thanks for the Attention & Civility I have experienced from you during my Stay in America, & beleive me to remain with the highest Regard Sir, Your most obedt. & very hble Servt.
David Parish
